

115 HR 3289 IH: To amend the Communications Act of 1934 to require identification and description on the website of the Federal Communications Commission of items to be decided on authority delegated by the Commission.
U.S. House of Representatives
2017-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3289IN THE HOUSE OF REPRESENTATIVESJuly 18, 2017Mr. Latta introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to require identification and description on the website of
			 the Federal Communications Commission of items to be decided on authority
			 delegated by the Commission.
	
		1.Identification and description of items to be decided on authority delegated by the Commission
 (a)In generalSection 5(c) of the Communications Act of 1934 (47 U.S.C. 155(c)) is amended by adding at the end the following:
				
 (10)Not later than 48 hours before the time when an order, decision, report, or action is made or taken pursuant to delegation under paragraph (1), such order, decision, report, or action shall be identified and briefly described on the Internet website of the Commission, unless the authority to which the delegation is made for good cause finds that such identification and description are likely to lead to a result described in a paragraph of section 552b(c) of title 5, United States Code. This paragraph shall not apply with respect to an order, decision, report, or action that—
 (A)does not receive a delegated authority number pursuant to the procedures of the Commission; (B)is made or taken on authority delegated to an administrative law judge; or
 (C)is made or taken to address an immediate threat to health or safety that constitutes an emergency requiring an expedited response from the Commission..
 (b)Effective dateThe amendment made by this section shall apply with respect to an order, decision, report, or action made or taken after the date that is 90 days after the date of the enactment of this Act.
			